ORDER

PER CURIAM.
Jim Brown, d/b/a Brown Construction (“Brown”), appeals from the judgment of the Franklin County Circuit Court finding in favor of Mentz Foundation, Inc. (“Mentz”). Brown sued Mentz for negligence, breach of contract, unjust enrichment, and quantum meruit alleging that Mentz negligently constructed a foundation for a home that Brown was building. Following a bench trial, the trial court found that the evidence did not support a finding of negligence and awarded judgment to Mentz.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16.